Citation Nr: 1635171	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to December 1994 with an earlier period of inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board remanded this issue for further development in March 2015.  

FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's sleep apnea is the secondary result of his service-connected chronic sinusitis.


CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, his sleep apnea is the secondary result of service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the Board is granting the claim, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Depending on the facts of the individual case, service connection may be proven directly "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions . . ." 38 C.F.R. § 3.303(a), or on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).

While service connection for sleep apnea is the only issue presented in this appeal, the Board must consider certain information about two other disabilities before it can fairly consider that question.  In September 1989, when he was participating in a training exercise, the Veteran was approximately thirty feet from an artillery shell, which accidentally exploded near a large group of soldiers, including the Veteran.  The record indicates that three or four soldiers were killed and more than twenty were injured.  According to subsequent psychiatric records, the Veteran's current PTSD is the result of this incident.  In other decisions, VA has granted service connection for PTSD, sinusitis and tinnitus.  Service connection for sinusitis was granted after a VA examiner indicated that it was at least as likely as not that the Veteran's current chronic sinusitis was caused by upper respiratory infections in February 1991, August 1992 and April 1994.

After undergoing a sleep study in October 2006, the Veteran was diagnosed with obstructive sleep apnea.   Although his diagnosis came many years after he was discharged from the service, the Veteran has claimed that he had trouble sleeping for many years before then - in statement dated February 2012, he wrote that his sleep difficulties began approximately 20 years before.  

The October 2006 sleep study report satisfies the "current disability" requirement of the Veteran's claim.  Depending on the theory applied, the September 1989 artillery accident or the in-service upper respiratory infections may provide the required proof of an in-service disease, injury or event.  Thus, the success of the Veteran's claim depends on whether a connection exists between his current sleep apnea and active duty service.  See Fagan, 573 F.3d at 1287.

When considering this point, it will be useful to consider the various arguments made by the Veteran in support of his claim.  These suggest that he could potentially eligible for service connection for sleep apnea if his sleep apnea began during his active duty service, if sleep apnea is the result of a disease, injury or event in service, or if his sleep apnea was caused or aggravated by a separate disability which is related to service.  

Two of the Veteran's arguments are relatively straightforward.  First, the Veteran has submitted articles from scholarly journals showing the existence of an association between sleep apnea and PTSD, i.e., that sleep apnea is more common among PTSD patients than among the general population.  This raises the issue of whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  In his February 2012 statement, the Veteran described his sleep apnea and expressly argued that "the only reason I can think of as the cause is my PTSD."  Second, the Veteran has argued that his sleep apnea was caused or aggravated by his service-connected sinusitis.   The Veteran's third argument is that his sleep apnea was caused by the September 1989 artillery explosion.

Some previous medical opinions apparently confuse the Veteran's third argument with his first argument (PTSD caused sleep apnea).  One reason for this confusion may be the language the Veteran used in several statements attributing sleep apnea "to my PTSD stressor . . ."  But in a September 2012 statement he explained that he was making a separate and distinct argument: "I am not claiming that PTSD is the cause of my problem.  The cause is from having an artillery round detonate 30 feet from me.  The percussion created by this round detonating left my head and ears ringing for weeks after the event."  In another statement, he suggested that sleep apnea "is service related because the impact was so severe, it damaged my nasal cavities, 20 years after-the-fact, the physical damage to the structure has most likely improved, but in my limited medical experience, there HAS to be damage to the mucus lining surrounding the cavities." (emphasis in original).  In other words, the third argument is an argument for direct service connection - that is, whether PTSD actually causes sleep apnea or is merely associated with sleep apnea, an in-service event or injury (the impact of the artillery blast) caused his sleep apnea.
In April 2012 and March 2014, VA examiners opined that it was unlikely that PTSD caused the Veteran's sleep apnea.  These opinions were deemed inadequate because they did not address the possibility that PTSD may have aggravated the Veteran's sleep apnea.  On remand, the Veteran was examined again in May 2015.  The May 2015 examiner also concluded that it was less likely than not that sleep apnea was related to PTSD because the research with which the examiner was familiar does not suggest the existence of a link.  The Veteran responded with the medical treatise evidence which is described above.

In August 2015, the Board requested an advisory opinion from a Veterans Health Administration (VHA) medical expert.  The Board asked the expert whether sleep apnea is (1) related to his active service or (2) caused or aggravated by the Veteran's PTSD or sinusitis.

In September 2015 the first VHA expert (a physician Board Certified in neurology, clinical neurology and sleep medicine) answered both questions in the negative.  Unfortunately, his opinion is inadequate, in part because his letter indicated that he was unable to find the details of the Veteran's initial sleep apnea diagnosis.  This statement suggests that the first VHA expert may not have reviewed all of the available records because, in fact, those records do include the October 2006 sleep study report diagnosing sleep apnea.  

The September 2015 VHA letter also indicates that, although severe nasal congestion "could cause [obstructive sleep apnea]" this was unlikely in the Veteran's case because, according to the expert, the Veteran's diagnosis was "allergic rhinitis" with less than 50 percent obstruction of the nasal passages rather than "severe sinusitis."   However, an August 2012 VA examination report clearly indicates a diagnosis of chronic sinusitis.  

Because of these problems with the first opinion, the Board requested a second VHA opinion in January 2016.  The Board asked "1) Has the Veteran has suffered from sinusitis manifesting in "severe nasal obstruction at any point during the appeal period?" and "2) Is it is at least as likely as not that the Veteran's sleep apnea is either (1) related to, or caused by, his active service or service-connected PTSD and/or service connected sinusitis, or (2) aggravated by his service connected PTSD and/or service connected sinusitis?"  

In June 2016, the Board received a new opinion letter from a second VHA expert, who is a physician Board Certified in Pulmonary, Critical Care and Sleep Medicine.  In the letter, the expert wrote that he was unable to answer the first question (whether the Veteran suffered from sinusitis manifested as "severe nasal obstruction" at any point in the appeal period?).  The expert explained that as "a Sleep Medicine Specialist, to determine the severity or service connection of sinusitis is beyond the scope of my practice and expertise.  I would recommend that the opinion of an Otolaryngologist should be considered in this regard."

In the second expert's opinion, it was less likely than not that the Veteran's sleep apnea was related to his service-connected PTSD.  The letter acknowledges the medical treatise articles submitted by the Veteran, but indicates that no study has established a causal connection between PTSD and obstructive sleep apnea.

Nevertheless, the second expert opined that "there is evidence to support a causal relationship between chronic sinusitis, upper airway resistance, snoring and [obstructive sleep apnea]."  After citing various articles from scholarly journals, the letter suggests that "moderate to severe sinusitis can not only directly influence the severity of snoring and [obstructive sleep apnea] but if untreated can effect one's ability to tolerate the standard prescribed positive airway pressure therapy.  Therefore it is more likely than not that presence of chronic sinusitis can both cause and aggravate [obstructive sleep apnea] in [the Veteran]."

In addition to these medical opinions, the Board has considered the Veteran's medical treatment records, both during and after his active duty service, and his written statements.  As indicated above, several upper respiratory infections are described in the service treatment records.  Last of these service treatment records refers to "chronic nasal congestion" with some pain to the maxillary sinus.  

The first VHA expert rejected the possibility that the Veteran's service-connected sinusitis caused his sleep apnea because, according to at least one record, the obstruction in the Veteran's nasal passages was less than 50 percent.  However, most of the Veteran's medical treatment records - even the records which describe nasal congestion - do not document the proportion of the nasal passages which were obstructed.  Moreover, there is no realistic possibility that information about the proportion of the Veteran's nasal obstruction in service and in the many years since his discharge could be obtained through further development.  The file already includes all service treatment records and all the private medical records identified by the Veteran.  Under the circumstances of this case, this absence of information undermines factual premise behind the first expert's unfavorable opinion on the issue of whether sleep apnea is the secondary result of the Veteran's service-connected sinusitis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion may be inadequate if it rests on an inaccurate factual premise).

The second expert, on the other hand, indicated that the evidence supports "a causal relationship" between chronic sinusitis, upper airway resistance, snoring and obstructive sleep apnea.   He also wrote that even "moderate" sinusitis, if untreated, can cause the development of obstructive sleep apnea.  The Veteran's August 2012 VA examination resulted in a diagnosis of chronic sinusitis.  His private treatment records indicate a history of snoring.  

It is true that the second expert also indicated that, as a sleep medicine expert, he could only make speculative comments on service connection for sinusitis or the severity of the Veteran's sinusitis during the appeal period.  But based on the information he did provide, it is questionable whether sinusitis must be "severe" before it can possibly cause sleep apnea.  Furthermore, because service connection for sinusitis has already been granted, further development concerning the severity of the Veteran's sinusitis during the appeal period would have limited value.  To establish service connection for sleep apnea, it is not necessary that chronic sinusitis caused or aggravated obstructive sleep apnea during the appeal period.  The Veteran only needs to prove that it is at least as likely as not that his sleep apnea is "proximately due to or the result of" his service-connected sinusitis.  38 C.F.R. § 3.310(a).  

Other medical experts opined that the Veteran's weight was the most likely cause of sleep apnea.  But the examiner who opined that the Veteran's obstructive sleep apnea "is due to obesity and associated airway obstruction from relaxation of muscles of [the] airway and is less likely than not related to sinus disease in this 340 pound individual with a BMI of 41.3" examined the Veteran in March 2014.  The Veteran weighed significantly less (295 pounds) at the time of his October 2006 sleep study and he already weighed 250 pounds when he was discharged from active duty.  Thus, there is a similar degree of uncertainty associated with attributing the Veteran's sleep apnea to obesity as there is to the theory that the condition was caused by his service-connected sinusitis.  

The cause of the Veteran's sleep apnea may never be known with certainty.  Based on the second VHA expert's opinion, the Board therefore finds that the evidence is at least approximately evenly balanced as to whether the Veteran's sleep apnea is the secondary result of his service-connected sinusitis.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b). 

The Board will therefore grant the claim for service connection for sleep apnea.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").  Because the Board is granting the claim on a secondary basis, there is no need to decide whether the Veteran developed sleep apnea as a result of the September 1989 artillery accident.

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


